Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
“the GAN training includes instantiating the discriminative neural network with the set of synthetic images”, as recited in claim 7.
 “the GAN training includes instantiating the discriminative neural network with the set of translated images”, as recited in claim 8.
“the GAN is trained by instantiating the discriminative neural network with the set of synthetic images”, as recited in claim 16.
“the GAN is trained by instantiating the discriminative neural network with the set of translated images”, as recited in claim 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9 and 18 recite "the object recognizer". There is insufficient antecedent basis for this limitation in the claims. 
Claims 2-9 depend on claim 1 and are therefore rejected on the same ground as claim 1.
Claim 2 recites "the generated images". There is insufficient antecedent basis for this limitation in the claim since it is unclear which of the “plurality of generated images” “the generated images” are referring to. 
Claims 3-4, 6, 12-13 and 15 recite "the set of real- world images". There is insufficient antecedent basis for this limitation in the claims since it is unclear which of “a set of real-world images” and “a set of real-world images of the target object” in claim 1 “the set of real-world images” are referring to. 
Claim 17 recites "the set of translated images". There is insufficient antecedent basis for this limitation in the claim. 
For the rest of this office action, examiner will interpret 
“a set of real-world images of the target object” as “the set of real-world images” in claim 1,
 “the object recognizer” as “the computer-based object recognizer” in claims 1 and 9,
“the generated images” as “the plurality of generated images” in claim 2,
 “a set of synthetic images” as “a set of translated images” in claim 17,
“the object recognizer” as “the trainable machine learning processor” in claim 18.
References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Estrada et al., US 20170061625 A1, published on March 2, 2017, 2017, filed on June 27, 2016, hereinafter Estrada, 
Goodfellow et al., "Generative Adversarial Networks", Proceedings of the International Conference on Neural Information Processing Systems (NIPS 2014). pp. 2672–2680, hereinafter Goodfellow, 
Mirza et al., "Conditional generative adversarial nets." arXiv preprint arXiv:1411.1784 (2014), hereinafter Mirza, 
Lee et al., US 20160210551 A1, published on July 21, 2016, hereinafter Lee, 
Kaufhold et al., US 10504004 B2, issued on December 10, 2019, hereinafter ‘004, and
Kaufhold et al., US 20200065627 A1, published on February 27, 2020, appl. # 16664630, hereinafter ‘630.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 10-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada in view of Goodfellow.
Regarding claim 1, Estrada discloses a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of real-world images, (Estrada: Figs. 10-11 and [0010]) the method comprising: 
(using a module) Estrada: Figs. 10-11 and [0074]. In particular, “the image manipulation software module 1020” of Fig. 10 produces generated images (i.e., simulated synthetic images in 1035 of Fig. 10).) and
training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, (Estrada: Figs. 5-6 and 9-11 and [0064, 0068, 0070, 0073]. The claimed “recognizer” is interpreted as the disclosed “image analysis software module” 540 of Fig. 5 or 1060 of Fig. 10 which is trained using images in 1035 and 1050 of Fig. 10. “One preferred embodiment might use simulated synthetic images 1035, created and labeled by the image manipulation software module 1020 to augment or replace images available from cache 1050, as significant effort is required to identify and label existing images or not enough existing images are available to conduct training.” [0064]) said collection of training images assembled from:
(1) the set of real-world images, (Estrada: 1050 of Fig. 10, Figs. 6 and 11, and [0068, 0074]) and 
(2) the plurality of generated images of the target object. (Estrada: 1035 of Fig. 10, Fig. 11, and [0074])
Estrada does not disclose explicitly but Goodfellow teaches, in the same field of endeavor of generative adversarial networks or GAN, training a generative adversarial network (GAN) to produce a plurality of generated images of the target object, said GAN comprising a computer-based machine learning system. (Goodfellow: Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada’s disclosure with Goodfellow’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada) with the technique of training a generative adversarial network (GAN) to produce a plurality of generated images of a target object (from Estrada: Figs. 10-11 and [0064])
Therefore, it would have been obvious to combine Estrada with Goodfellow to obtain the invention as specified in claim 1. 
Regarding claim 2, Estrada {modified by Goodfellow} discloses the method of claim 1 wherein the generated images are produced by providing the GAN with Gaussian noise. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, 2nd paragraph of section 1 discloses that “the generative model generates samples by passing random noise through a multilayer perceptron”, and first paragraph of section 5 discloses that “we used noise as the input to only the bottommost layer of the generator network.” Also, Fig. 1 shows a normal or Gaussian type probability distribution pg(G) which is defined “as the distribution of the samples G(z) obtained when z ~ pz” (section 4, 1st para.) and pz is the “input noise variables” (section 3, 1st para.) charactering a random noise (see, for example, section 1, “the generative model generates samples by passing random noise through a multilayer perceptron”). In other words, )
In the case where applicant disagrees with examiner’s above interpretation regarding Goodfellow’s disclosure of “providing the GAN with Gaussian noise”, examiner makes following obviousness argument. First of all, as discussed by Goodfellow, the input to the GAN is random noise (see, for example, section 1, “the generative model generates samples by passing random noise through a multilayer perceptron”). Secondly, a person of ordinary skill in the art would have recognized from Fig. 1 of Goodfellow that the probability distribution function pg is at least Gaussian-like distribution, where pg is defined “as the distribution of the samples G(z) obtained when z ~ pz” (Goodfellow: section 4, 1st para.) and pz is the “input noise variables” (Goodfellow: section 3, 1st para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a random noise such as a Gaussian noise, or a Gaussian-like noise or some other random noise as the input to GAN depending on specific applications, that is, these are simply design choices well within the capability of a person of ordinary skill. Applicant has not disclosed that selecting a Gaussian noise provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either the selection taught by Goodfellow: section 1, 2nd para.)
Therefore, it would have been obvious to one of ordinary skill in this art to modify Estrada {modified by Goodfellow} with different design choices to obtain the invention as specified in claim 2.
Regarding claim 3, Estrada {modified by Goodfellow} discloses the method of claim 1 wherein the computer-based machine learning system has a discriminative neural network instantiated with the set of real-world images. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2.)
Regarding claim 5, Estrada {modified by Goodfellow} discloses the method of claim 1 wherein the computer-based machine learning system has a generative neural network instantiated with Gaussian noise. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). See discussions in regard to claim 12.)
Regarding claim 7, Estrada {modified by Goodfellow} discloses the method of claim 3 further comprising: creating a set of synthetic images of the target object; wherein the GAN training includes instantiating the discriminative neural network with the set of synthetic images. (Estrada: Figs. 10-11. “One preferred embodiment might use simulated synthetic images 1035, created and labeled by the image manipulation software module 1020 to augment or replace images available from cache 1050, as significant effort is required to identify and label existing images or not enough existing images are available to conduct training.” [0064]. In other words, “simulated synthetic images” (i.e., the claimed “synthetic images”) can be used “to augment or replace” real-world images (as recited in the parent claim 3) for deep learning or neural network training, or in this case for GAN training.) 
Regarding claim 8, Estrada {modified by Goodfellow} discloses the method of claim 3 further comprising: obtaining a set of translated images; wherein the GAN training includes instantiating the discriminative neural network with the set of translated images. (Estrada: Figs. 10-11. “One preferred embodiment might use simulated synthetic images 1035, created and labeled by the image manipulation software module 1020 to augment or replace images available from cache 1050, as significant effort is required to identify and label existing images or not enough existing images are available to conduct training.” [0064]. In other words, “simulated synthetic images” (i.e., the claimed “translated images”) can be used “to augment or replace” real-world images (as recited in the parent claim 3) for deep learning or neural network training, or in this case for GAN training.)
Claims 10-12, 14 and 16-17 are the apparatus (Estrada: Figs. 1-4.
Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Goodfellow} as applied to claims 1 and 10 discussed above, and further in view of Mirza.
Regarding claim 4, Estrada {modified by Goodfellow} discloses the method of method of claim 1 wherein the computer-based machine learning system has a discriminative neural network instantiated with the set of real-world images, Goodfellow: Abstract, Figs. 1-2, section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2.)
 Estrada {modified by Goodfellow} does not disclose explicitly but Mirza teaches, in the same field of endeavor of generative adversarial networks or GAN, where each image in the set of real-world images is labeled according to the target object. (Mirza: Abstract, Figs. 1-2, section 3.2, and section 4 (in particular, section 4.2).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Goodfellow} disclosure with Mirza’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Goodfellow}) with the neural network training technique of using labeled real-world images (from Mirza) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to 
Therefore, it would have been obvious to combine Estrada {modified by Goodfellow} with Mirza to obtain the invention as specified in claim 4.
 Regarding claim 6, Estrada {modified by Zhang and Goodfellow and Mirza} discloses the method of claim 1 wherein the computer-based machine learning system has a discriminative neural network and a generative neural network, and wherein GAN training includes instantiating the generative neural network with Gaussian noise and instantiating the discriminative neural network with the set of real-world images, where each image in the set of real-world images is labeled according to the target object. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2. See also discussions regarding claim 12.) (Mirza: Abstract, Figs. 1-2, section 3.2, and section 4 (in particular, section 4.2).)
The reasoning and motivation to combine are the similar to those of claim 4.
Claims 13 and 15 are the apparatus (Estrada: Figs. 1-4) claims, respectively, corresponding to the method claims 4 and 6. Therefore, since claims 13 and 15 are .
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Goodfellow} as applied to claims 1 and 10 discussed above, and further in view of Lee.
Regarding claim 9, which depends on claim 1, Estrada {modified by Goodfellow} does not disclose explicitly where the computer-based object recognizer includes a loss function that is invoked iteratively during the object recognizer training. However, invoking a loss function iteratively in training a neural network model or machine learning is well known and commonly practiced in the field of neural network training or machine learning as evidenced by the prior art of Lee. (Lee: [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Goodfellow} disclosure with Lee’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Goodfellow}) with the neural network training technique of invoking a loss function iteratively during training (from Lee) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada {modified by Goodfellow} and the neural network training technique of invoking a loss function iteratively during training would continue to function as taught by Lee. One of ordinary skill in the art would be motivated to make 
Therefore, it would have been obvious to combine Estrada {modified by Goodfellow} with Lee to obtain the invention as specified in claim 9.
Claim 18 is the apparatus (Estrada: Figs. 1-4) claim corresponding to the method claim 9. Therefore, since claim 18 is similar in scope to claim 9, claim 18 is rejected on the same grounds as claim 9.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-6 and 9 of U.S. Patent No. 10504004.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘004 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘004 patent stipulates a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of real-world images, (col. 24, lines 55-57) the method comprising: training a generative adversarial network (GAN) to produce a plurality of generated images of the target object, said GAN comprising a computer-based machine learning system; (col. 25, lines 6-9) training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, said collection of training images assembled from:(1) a set of real-world images of the target object, and (2) the plurality of generated images of the target object, (col. 25, lines 18-25) so 
wherein the generated images are produced by providing the GAN with Gaussian noise (col. 25, lines 11-12), as required by claim 2 of the instant application,
wherein the computer-based machine learning system has a discriminative neural network instantiated with the set of real-world images (col. 25, lines 8-14), as required by claim 3 of the instant application,
wherein the computer-based machine learning system has a discriminative neural network instantiated with the set of real-world images, where each image in the set of real-world images is labeled according to the target object (col. 25, lines 8-15), as required by claim 4 of the instant application,
wherein the computer-based machine learning system has a generative neural network instantiated with Gaussian noise (col. 25, lines 11-12), as required by claim 5 of the instant application,
wherein the computer-based machine learning system has a discriminative neural network and a generative neural network, and wherein GAN training includes instantiating the generative neural network with Gaussian noise and instantiating the discriminative neural network with the set of real-world images, where each image in the set of real-world images is labeled according to the target object (col. 25, lines 8-15), as required by claim 6 of the instant application. 
claims 7-9 of the instant application are variously stipulated by corresponding limitations set forth in claims 5-6 and 9 of the ‘004 patent, so that claims 7-9 of the instant application are also fully anticipated by claims 5-6 and 9 of the ‘004 patent.
Claims 10-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1, 5-6 and 9 of the ‘004 patent in view of Estrada. 
Claims 1, 5-6 and 9 of the ‘004 patent disclose techniques claimed in the claims 10-18 of the instant application as discussed above, but a computer to implement the corresponding apparatus is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such techniques by a computer or its equivalents, as evidenced by the disclosure from Estrada ((Estrada: Figs. 1-4)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques disclosed in the claims 1, 5-6 and 9 of the ‘004 patent with a computer from Estrada to yield predictable results of the computer implementation of the techniques disclosed in the claims 1, 5-6 and 9 of the ‘004 patent. As a result, the combination of Estrada with the techniques disclosed in the claims 1, 5-6 and 9 of the ‘004 patent teaches all claim elements specified in the claims 10-18.
Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of the copending application ‘630.  Although the conflicting claims are not identical, they are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1 of the instant application, claim 1 of the copending application ‘630 stipulates a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of real-world images, (lines 1-3) the method comprising: training a generative adversarial network (GAN) to produce a plurality of generated images of the target object, said GAN comprising a computer-based machine learning system; (lines 8-11) training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, said collection of training images assembled from:(1) a set of real-world images of the target object, and (2) the plurality of generated images of the target object, (lines 12-21) so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the copending application ‘630.  
The additional requirements variously set forth in claims 2-9 of the instant application are variously stipulated by corresponding limitations set forth in claims 12-19 of the copending application ‘630, so that claims 2-9 of the instant application are also fully anticipated by claims 12-19 of the copending application ‘630.
Claims 10-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1 and 12-19 of the copending application ‘630 in view of Estrada. 
Estrada: Figs. 1-4)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques disclosed in the claims 1 and 12-19 of the copending application ‘630 with a computer from Estrada to yield predictable results of the computer implementation of the techniques disclosed in the claims 1 and 12-19 of the copending application ‘630. As a result, the combination of Estrada with the techniques disclosed in the claims 1 and 12-19 of the copending application ‘630 teaches all claim elements specified in the claims 10-18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669